Citation Nr: 1626323	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from September 2001 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 30 percent rating, effective January 9, 2009.  

By a January 2011 rating decision, the RO assigned an initial 50 percent rating, effective January 9, 2009.  As the 50 percent rating is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

In December 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. Prior to April 4, 2014, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.
 
2. As of April 4, 2014, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in thinking and mood due to such symptoms as neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1. Prior to April 4, 2014, the criteria for a rating in excess of 50 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411, 20.201 (2015). 

2. Since April 4, 2014, the criteria for a rating of 70 percent, and no more, for service-connected PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411, 20.201 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded examinations in order to evaluate his disability in July 2010 and April 2014.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its December 2013 remand directives.  The United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that resultant to the December 2013 Board remand, the Agency of Original Jurisdiction (AOJ) obtained and associated with the claims file the Veteran's updated VA treatment records and afforded him a VA examination; and later issued a May 2014 Supplemental Statement of the Case (SSOC). Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Rating - Pertinent Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the noncompensable rating, January 9, 2009, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under DC 9411, for rating the severity of PTSD, a noncompensable rating is warranted where there is a mental condition that has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed.). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders.

Medical and Lay Evidence

On VA examination in July 2010, the Veteran complained of depression, low energy and motivation, increased appetite with weight gain, nightmares, flashbacks, and intrusive thoughts, as well as avoidant behavior and emotional detachment.  He reported trouble with concentration and described an exaggerated startle reaction.  He denied missing any time from work because of his PTSD but reported that he could be irritable and when he got irritated he would just work quietly by himself without talking to anybody until he could calm down.  He reported that he sometimes ended up snapping, probably a few times a week.  He reported problems with concentration on the job, and described that he lost focus and found it hard to finish job tasks and this slowed him down and he would sometimes forget job procedures.  He asserted that he was single with no children and was currently living with a roommate but he was moving out and getting his own place.  He reported that he and his roommate used to be close but now they did not talk much and they were not as close as they were before.  He attributed some of this to his irritability and dealt with his irritability by withdrawing.  He denied having a romantic partner and reported that he had five close friends that he saw about once every two-to-three days and some casual friends that he saw every few days as well.  He reported that in his relationships that he had more trouble now letting people get close to him and he could be more irritable so he would hold things in that were bothering him but this could sometimes increase tension in relationships.  He reported that he cooked, went to the pool three times weekly, would take road trips to the beach and to Atlanta, and that he played video games and basketball and would attend sporting events.

Mental status examination in July 2010 revealed that the Veteran presented alert and oriented, and attentive.  His mood appeared to be dysphoric and his affect was constricted.  His speech was of a regular rate and rhythm, there was no evidence of
psychomotor agitation or retardation, his eye contact was good, he was cooperative and pleasant, his thought process was logical and coherent, and his thought content was devoid of current auditory or visual hallucinations.  There was no evidence of delusional content.  He denied current thoughts of hurting himself or hurting others. He denied a history of suicide attempts and he said the last time he was physically aggressive with somebody was last week.  His memory was intact for immediate recent and remote events, he was able to concentrate well enough to spell world backwards and was able to interpret a proverb.  His intelligence was in the average range and he had fair insight.  The examiner assigned the Veteran a GAF score of 54 and reported that in terms of his social adaptability and interactions with others, he was moderately impaired and in terms of his ability to maintain employment perform job duties in a reliable, flexible, and efficient manner, he appeared to be moderately to considerably impaired, and that overall, his estimated level of disability was in the moderate to considerable range.

During VA treatment in November 2010, the Veteran complained that he felt that he was constantly on guard and was easily startled.  He reported difficulties with sleep and difficulty concentrating.  Mental status examination was unremarkable, save for poor concentration.  

During VA treatment in January 2011, the Veteran reported that he was "stand-offish" and not going out much, with hypervigilance when he did go out.  He reported not sleeping well, and intrusive thoughts of in-service events two-to-three times each week, with difficulty concentrating, an irritable mood, and decreased energy.  He complained that he got mad about things, yet he was able to control his anger without fighting or violence.  He denied any periods of depressed mood for days to weeks at a time.  He noted that he was still interested in spending time with close friends, grilling out or playing video games and sports.  He denied manic symptoms or psychotic symptoms.  He reported that he was close to both of his parents, younger sister, and that he had a few close long-time friends.  He reported that he was working part-time as security at a bar and was bartending before the bar closed; and that he was starting college classes.  Mental status examination was unremarkable, and he was assigned a GAF score of 60.

During VA social work treatment in April 2011, the Veteran complained of frequent irritability, but denied anger outbursts.  He reported that he was angry when he felt that others were disrespectful or lazy, and reported that he had little
respect for most people and felt that he needed to be in control at all times, as others could not be trusted.  He reported that he was going on spring break, with plans to go on vacation with friends until school was back in session.  He reported that he worked part time as a bouncer in a bar, and that he had several close friends and good relationships with his family members.  Mental status examination was unremarkable, and he was assigned a GAF score of 65.

During VA treatment in April 2011, the Veteran stated that his symptoms were "not that bad" and complained of nightmares and feeling intense anger over situations and interactions with people.  He reported that while he often became overwhelmed with anger, he was proud that he controlled it and did not become aggressive.  He endorses emotional numbing while recounting combat experiences and complained of difficulty feeling close to others.  He asserted that he some patrons at the bar at which he worked often made him angry with their behavior and that he was he was uncomfortable and nervous due to noises and crowds in the bar.  He was assigned a GAF score of 65.

During VA treatment in November 2011, the Veteran reported that he wanted new medications for his PTSD due to increased anxiety and irritability over the past year.  He reported that he slept four hours each night.

During his June 2012 Board hearing, the Veteran asserted that he was experiencing some of the symptoms that warrant a 70 percent rating.  He complained that his sleep patterns were not good, that he had nightmares and only slept a few hours at night.  He reported that he was irritable and "testy" and quick to fly off the handle, with angry outbursts.  He complained that he was easily distracted during school, with daydreams of service events and trouble concentrating.  He reported that he sometimes missed school due to lack of motivation, but for the most part, attended school pretty regularly.  He noted that his last VA treatment was in 2011 or early 2012, as he disliked treatment because it brought up the past.  The Veteran asserted that he did not like being around big groups, only close friends; and that while he was very much a happy-go- lucky guy, he shut down emotionally in big groups.  He reported that he was very observant of his surroundings.  He reported that while he got along with family members well, he had a difficult time keeping a romantic relationship.  He noted that he last worked in October 2010, as the company went out of business, and he started school full-time.

On VA examination on April 4, 2014, the Veteran reported that he lived with his wife of four months and that he spent his time as a student.  He reported that he watched television and stayed at home.  He denied any current psychiatric treatment, including medication.  The examiner reported that the Veteran endorsed a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and neglect of personal appearance and hygiene.  He presented calm, cooperative, and logical, without suicidal or homicidal ideation.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.

Conclusion and Extraschedular Considerations

In his April 2011 Substantive Appeal, the Veteran specifically asserted entitlement to a 70 percent rating over the course of the appeal, however, the Board finds that the initial 50 percent rating under DC 9411 currently in effect is warranted prior to April 4, 2014, and a rating of 70 percent, and no more, is warranted from that date forward.  

On VA examinations in July 2010, as well as during a number of instances of VA treatment during the course of the appeal, prior to April 4, 2014, the Veteran endorsed symptoms contemplated by DC 9411 for a 50 percent rating, specifically, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He complained of depression and irritability, poor concertation, and isolation.  While he had a close relationship with his family and some close friends, he described difficulty maintaining a romantic relationship and difficulty working when he became upset with others.  38 C.F.R. § 4.130, DC 9411. 

There is no evidence of record to support the conclusion that the Veteran's PTSD symptoms, prior to April 4, 2014, warrant a 70 percent rating.  To warrant such, the Veteran's PTSD would need to be manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships, or symptoms of the same type and degree.  38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. 436.  

Specifically, his complaints of depression, low energy and motivation, increased appetite with weight gain, hypervigilance, nightmares, flashbacks, intrusive thoughts, avoidant behavior, emotional detachment, poor concentration, and irritability, and his demonstrated constricted affect do not result in any type of obsessional rituals or actions or near-continuous panic or depression; his irritability and quick temper have not resulted in any periods of violence; and his difficulty with concentration and social interactions in the workplace have not led to difficulty maintaining employment, as the Veteran left full-time employment when the company went out of business and then began full-time college and part-time work in a social setting, working as a bartender and/or security in a bar.  Further, the GAF scores he was assigned prior to April 4, 2014, at worst, 54, and at best, 65, represent mild and moderate symptoms. 

On VA examination on April 4, 2014, the Veteran endorsed symptoms contemplated by DC 9411 for a 70 percent rating, specifically, occupational and social impairment with deficiencies in thinking and mood due to such symptoms as neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, DC 9411.  However, there is no evidence of record to support the conclusion that the Veteran's PTSD symptoms, since April 4, 2014, warrant a 100 percent rating.  To warrant such, the Veteran's PTSD would need to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, or symptoms of the same type and degree.  38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. 436.  

Specifically, while the Veteran had mild memory loss on VA examination on April 4, 2014, it does not appear that such was severe such that he could not remember the names of close relatives, own occupation, or own name, and the examiner specifically described his memory loss as mild.  The Veteran was recently married and there is no indication that he ceased his close relationship with family and some friends.  The Veteran reported that he was still a student.  While the Veteran was depressed, anxious, and suspiciousness, with chronic sleep impairment, he presented calm, cooperative, and logical; and there is no evidence of problems with communication, thought processes, or behavior.  No danger or the inability to perform the activities of daily living was reported.  There is no evidence that his PTSD symptoms of any type and degree render him totally impaired with respect to his occupation and social life.  

In summary, the preponderance of the evidence reflects that prior to April 4, 2014, the Veteran's service-connected PTSD symptoms approximate the criteria for an initial 50 percent rating, and since that time, such approximate the criteria for a 70 percent rating, and no more.  Fenderson, supra.  Consequently, the claim for an increased rating is granted.  38 U.S.C.A. § 5107(b). 

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive of motivation and mood disturbance, to include anger, irritability, depression, lack of concentration, sleep impairment, memory loss, and neglect of personal hygiene, and social isolation; and similar symptoms such as exaggerated startle response and hypervigilance.  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's psychiatric disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's psychiatric disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  The Veteran, as discussed above, is a full-time student and works part-time and asserted during his June 2012 Board hearing that he left employment in Ocotber 2010, when the company went out of business, and began college.  


ORDER

Prior to April 4, 2014, a rating in excess of 50 percent for service-connected PTSD is denied. 
 
Since April 4, 2014, a rating of 70 percent, and no more, for service-connected PTSD, is granted, subject to the laws and regulations governing monetary awards. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


